DETAILED ACTION
1.	This office action is in response to application 16/884,859 filed on 5/27/2020. Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 6, 7, 14, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 8, 9, 12, 13, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2005/0177818 (hereinafter Huene) 
As for claim 1 Huene discloses: A system comprising: a processor (See paragraph 0021); and a memory including instructions that are executable by the processor (See paragraph 0021 note the instructions are stored in memory storage devices) for causing the processor to:
receive a user input through a command-line interface (See paragraphs 0034-0037, note the system allows for runtime customization using command line syntax interpreters) the user input being for manipulating an object in a distributed computing environment and including a particular flag for setting a customizable parameter of the object to a particular value (See paragraphs 0033-0037 note the system uses a custom build to provide custom build objects, the custom build object properties can be manipulated at runtime via command-line statements);
receive definition data corresponding to the object, the definition data specifying one or more customizable parameters for the object (See paragraphs 0033-0038 note the tool file specifies the rules and attributes for the objects which is the definition data that can be customized):
determine one or more available flags associated with the one or more customizable parameters specified in the definition data, the one or more available flags being usable with the command-line interface for configuring the one or more customizable parameters of the object (See paragraphs 0034 and 0045-0047 note the tags/flags are uses to indicate within the code where the dynamic command-line data will be replaced with the input from the user) :
determine that the particular flag in the user input is valid based on the one or more available flags including the particular flag (See paragraph  0033 note the completed data is validated against the schema to see if the properties match what is defined by the customization  tool); and
based on determining that the particular flag is valid, manipulate the object in the distributed computing environment such that the object has the particular value for the customizable parameter (See paragraphs 0044-0048 note if the data is validated against the schema then the transformation rules transform the objects based on the specified values at runtime)

	As for claim 4 the rejection of claim 1 is incorporated and further Huene discloses: wherein the memory further includes instructions that are executable by the processor for causing the processor to, based on determining that the particular flag is valid (See paragraph 0033): generate a data structure specifying a configuration for the object, the configuration indicating that the customizable parameter is to have the particular value (See paragraphs 0049-0051); and manipulate the object by providing the data structure to an application programming interface (API) of the distributed computing environment, the distributed computing environment being configured to receive the data structure via the API and responsively manipulate the object with the particular value for the customizable parameter (See paragraphs 0021 and 0049-0052 note the system generates a generic structure and replaces the parameters at runtime which can be performed using an API).

	As for claim 5 the rejection of claim 1 is incorporated and further Huene discloses: wherein the memory further includes instructions that are executable by the processor for causing the processor to store a configuration for the object in a text file that is different from a definition file storing the definition data, the text file being configured for use by one or more pieces of software in one or more distributed computing environments to manipulate one or more instances of the object, the one or more pieces of software being different from the command-line interface (See paragraph 0033 note the build tool may be a text file).


As for claim 8 the rejection of claim 1 is incorporated and further Huene discloses: wherein the command-line interface does not have preprogrammed flags for configuring the one or more customizable parameters of the object, and wherein the one or more available flags are dynamically determined during a runtime of the command-line interface by analyzing the definition data from a definition file. (See paragraphs 0033-0037 note the system uses a custom build to provide custom build objects the tags/flags, are custom build object properties that can be manipulated at runtime via command-line statements);

	Claims 9, 12, 13 and 16 are method claims substantially corresponding to the system of claims 1, 4, 5 and 8 and are thus rejected for the same reasons as set forth in the rejection of claims 1, 4, 5 and 8.

	Claims 17 and 20 are non-transitory computer-readable medium claims substantially corresponding to the system of claims 1 and 8 and are thus rejected for the same reasons as set forth in the rejection of claims 1 and 8.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huene as applied to claims 1 and 9 above, and further in view of US 2021/0318914 (hereinafter Moyer).

As for claim 2 the rejection of claim 1 is incorporated and further Moyer discloses: wherein the distributed computing environment is a Kubernetes cluster, the object is a custom resource in Kubernetes, and the definition data is a custom resource definition (CRD) (See paragraphs 0002 and 0018-0020 note Moyer discloses using a Kubernetes cluster and every time a user initiates a management operation a custom resource definition object is created). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Moyer into the system of Huene. The modification would have been obvious because the two references are concerned with the solution to problem of processing and manipulating customized objects (See Moyer and Huene abstract), therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Moyer’s teaching would enable users of the Huene system to more efficient processing of customized information.
 
	Claim 10 is  method claims substantially corresponding to the system of claim 2  and is thus rejected for the same reasons as set forth in the rejection of claim 2.

6.	Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huene as applied to claims 1 and 9 above, and further in view of US 2019/0243547 (hereinafter Duggal).

As for claim 3 the rejection of claim 1 is incorporated and further Duggal discloses: wherein the definition data is specifies a name and a path for the customizable parameter in a hierarchical structure of the object (See paragraphs 0074-0076 note users use the name and path to store the customized objects in a hierarchical format). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Duggal into the system of Huene. The modification would have been obvious because the Duggal reference is designed to allow the backing up of objects (See Duggal paragraphs 0003 and 0040), therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Duggal’s teaching would enable users of the Huene system to more efficient processing of customized objects in the event of a system failure. 

	Claim 11 is  method claims substantially corresponding to the system of claim 3 and is thus rejected for the same reasons as set forth in the rejection of claim 3.





















Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        July 2, 2022